Citation Nr: 0908907	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disorder 
characterized by "excessive daytime sleepiness," whether 
diagnosed as narcolepsy or as secondary to obstructive sleep 
apnea (OSA).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from June 1969 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for narcolepsy.  

The Veteran and his wife testified at a videoconference 
hearing before the Board in April 2006; the undersigned 
Veterans Law Judge presided.  

In September 2007, the Board issued a decision that denied 
service connection for narcolepsy.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2008, pursuant to a Joint 
Motion for Remand, the Court issued an Order vacating and 
remanding the Board's decision for further action in 
compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion granted by the Court noted that, although 
the Veteran initially characterized his disability as 
"narcolepsy," the record shows that his chief disabling 
symptom was "excessive and overwhelming daytime sleepiness" 
which a VA specialist had "opined was as likely as not 
caused by his severe OSA rather than narcolepsy."  The Joint 
Motion stated that that evidence, among other evidence of 
record, "reasonably raised the question of whether OSA was 
related to service in addition to whether 'narcolepsy' was a 
condition separate and distinct and subject to service 
connection in that regard."  (Emphasis in original.)  The 
Joint Motion then indicated that the Board was "required to 
adjudicate whether service connection was warranted for a 
disability characterized by 'excessive daytime sleepiness,' 
whether diagnosed as narcolepsy or as secondary to OSA."  
(Emphasis added.)  Having agreed that the claim for service 
connection for OSA had been "reasonable raised" and that 
the Board was required to adjudicate it, the Joint Motion 
concluded, however, that the case "should be remanded to the 
Board with instructions to determine whether and when an 
informal claim for service connection for OSA was made."  
Inasmuch as the Joint Motion found that the issue had been 
"reasonably raised" by the April 2006 VA specialist's 
opinion, "among other evidence of record," the Board 
concludes that the Joint Motion intended for the April 2006 
opinion to be an informal claim for service connection for 
OSA.  

The Joint Motion has apparently recharacterized the issue on 
appeal as entitlement to service connection for a disorder 
characterized by excessive daytime sleepiness, whether 
diagnosed as narcolepsy or as secondary to OSA.  The 
Veteran's July 2001 claim was specifically for service 
connection for "narcolepsy" only, and the RO has never 
addressed the issue of service connection for OSA.  Because 
the RO has not yet adjudicated the issue concerning service 
connection for OSA, it would be premature and prejudicial to 
the Veteran for the Board to consider the other issue at this 
time.  Yet, as construed by the Joint Motion granted by the 
Court, the two issues are inextricably intertwined.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of entitlement 
to service connection for "a disorder 
characterized by 'excessive daytime 
sleepiness,' whether diagnosed as 
narcolepsy or as secondary to OSA," 
including a specific adjudication of a 
claim for service connection for OSA, 
after conducting any additional notice or 
development of the evidence deemed 
necessary.  

2.  If the claim, as recharacterized by 
the Joint Motion granted by the Court, is 
not granted to the Veteran's 
satisfaction, provide him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


